Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 1 of 8 PageID 1


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLADO DIVISION

   JUAN GUTIERREZ, on behalf of himself
   and all others similarly situated

                     Plaintiff,
                                                    Case No.:
                         v.

   INSTALLATION SQUAD, LLC, a Florida
   Limited Liability Corporation,

                 Defendant.
   _____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW, the Plaintiff, JUAN GUTIERREZ (hereinafter “Plaintiff"), on behalf of

  himself and others similarly situated, by and through his undersigned counsel, hereby brings this

  action against INSTALLATION SQUAD, LLC (hereinafter “Defendant”), and states as follows:

                                        INTRODUCTION

         1.     This is an action to recover money damages for unpaid wages, unpaid overtime

  wages and compensatory damages under the Fair Labor Standards Act 29 U.S.C. §§ 201-216.

  Plaintiff seeks damages and a reasonable attorneys’ fee.

                                         JURISDICTION

         2.     This Court has jurisdiction over Plaintiff’s claims pursuant to Section 16(b) of the

  Fair Labor Standards Act, 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331, 1337, and 1350.

                                                VENUE

         3.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b).

                                          THE PARTIES

         4.     Plaintiff is a resident of Kissimmee, Osceola County, Florida.

         5.     At all times relevant hereto, Plaintiff was an “employee” pursuant to 29 U.S.C.

  §203(c)(1) of the Fair Labor Standards Act.

         6.     At all times relevant hereto, Plaintiff was a non-exempt employee of the Defendant,
Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 2 of 8 PageID 2


  and regularly worked in excess of forty (40) hours during one or more workweeks within three (3)

  years of the ﬁling of this Complaint.

            7.    Defendant, INSTALLATION SQUAD, LLC is a Florida corporation which

  maintains its business operations in Doral, Miami-Dade County, Florida.

            8.    Defendant, INSTALLATION SQUAD, LLC is an “employer” pursuant to 29

  U.S.C. § 203(d) of the Fair Labor Standards Act.

            9.    During all times material hereto (2016-19), Defendant, INSTALLATION SQUAD,

  LLC was an enterprise engaged in commerce as deﬁned in 29 U.S.C. §§ 203(r) and 203(s).

            10.   At all times pertinent to this Complaint, Defendant failed to comply with 29 U.S.C.

  §§ 201-219 in that Plaintiff performed services for the Defendant for which no provision was made

  to properly pay Plaintiff for those hours in which overtime was required to be paid.

            11.   In addition, the Defendant has refused to issue payment to the Plaintiff for wages

  earned.

                                          GENERAL ALLEGATIONS

            12.   During all times relevant to this complaint, Plaintiff was employed by Defendant.

            13.   Plaintiff was employed as a Technician Installation for the Defendant.

            14.   The Defendant misclassiﬁed Plaintiff as an independent contractor.

            15.   The Plaintiff was actually an employee of the Defendant, however the Defendant

  refused to recognize his status as an employee.

            16.   The Plaintiff had no managerial opportunities and had no independent authority

  outside of the directions and instructions provided by the Defendant.

            17.   The Plaintiff was not required to make any investment in the Defendant’s

  operations and the Defenedant provided all of the resources necessary for the Plaintiff to perform

  his work.

            18.   The Plaintiff did not have the ability to exercise independent business judgment in

  the course of the work he performed for the Defendant.
Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 3 of 8 PageID 3


         19.     The Plaintiff’s employment with the Defendant was indeﬁnite with no set

  termination date.

         20.     The Defendant set the Plaintiff’s rate of pay and Plaintiff was not able to negotiate

  his rate of pay.

         21.     The Defendant determined the Plaintiff ‘s work hours and penalized the Plaintiff if

  he did not comply.

         22.     The Defendant controlled all meaningful aspects of the Plaintiff’s employment.

         23.     The Defendant compensated the Plaintiff per job (commonly referred to as

  piecemeal or piece rate) regardless of the amount of time that it took to complete the job.

         24.     Plaintiff regularly worked an average of 10 to 20 hours per week for the Defendant.

  But Defendant did not compensate the Plaintiff at a rate of at least the Federal minimum wage,

  and/or the Defendant did not compensate the Plaintiff for all hours worked over 40 hours.

         25.     The Defendant and its representatives knew that Plaintiff was not being paid at a

  rate equal to the Federal minimum wage.

         26.     The Defendant and its representatives knew that Plaintiff was working overtime

  and that federal law requires employees such as the Plaintiff to be compensated at time and one-

  half per hour for overtime pay.

         27.     The Defendant intentionally refused to pay the Plaintiff at a rate equal to the Federal

  minimum wage.

         28.     The Defendant intentionally cheated Plaintiff out of the overtime to which the Fair

  Labor Standards Act entitles him.

         29.     In the course of his employment with Defendant, Plaintiff worked the number of

  hours required of him, but was not paid time and one-half for all hours worked in excess of forty

  (40) during a workweek as required by the Fair Labor Standards Act.

         30.     In addition, during a portion of the time that Plaintiff was employed by the

  Defendant, Plaintiff was not paid at a rate equal to the Federal minimum wage as required by the
Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 4 of 8 PageID 4


  Fair Labor Standards Act.

            31.    The records concerning the number of hours actually worked by Plaintiff, and the

  compensation actually paid to him, are in the possession and custody and control of Defendant,

  and Plaintiff is unable to state at this time the exact amount due and owed to him. Plaintiff proposes

  to obtain such information by appropriate discovery proceedings to be taken in this case and to

  prove the amounts due at trial.

            32.    Plaintiff has retained the undersigned legal counsel to prosecute this action on his

  behalf and has agreed to pay a reasonable fee for their services.

            33.    Plaintiff is entitled to reasonable attorneys’ fees if he is the prevailing party in this

  action.

                  COUNT I — VIOLATION OF THE OVERTIME PROVISION OF THE
                              FAIR LABOR STANDARDS ACT

            34.    Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs

  1 through 34 above.

            35.    Plaintiff is entitled to be paid time and one-half for each hour worked in excess of

  forty (40) in each workweek.

            36.    Plaintiff regularly worked an average of 10 to 20 hours a week.

            37.    Defendant refused to compensate the Plaintiff for all hours worked in excess of 40

  hours as required by the Fair Labor Standards Act.

            38.    By reason of the intentional, willful, and unlawful acts of the Defendant, Plaintiff

  has suffered damages plus incurring costs and reasonable attorneys' fees.

            39.    As a result of Defendant’s willful violations of the Fair Labor Standards Act.

  Plaintiff is entitled to liquidated damages as provided in § 216 of the Fair Labor Standards Act.

            40.    As a result of the Defendant’s violations of the Fair Labor Standards Act, Plaintiff

  has suffered emotional pain and suffering, and therefore seeks compensatory damages to make

  him whole for such damage.

            WHEREFORE, Plaintiff prays that this Court will grant judgment against the Defendant
Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 5 of 8 PageID 5


  as follows:

         (a)     Awarding damages against the Defendant on the basis of Defendant’s willful

  violations of the Fair Labor Standards Act. 29 U.S.C.§ 201 et seq. and other Federal Regulations;

  and

         (b) Awarding Plaintiff actual damages in the amount shown to be due for unpaid wages

  and overtime compensation for hours worked in excess of forty weekly, with interest; and

         (c) Awarding Plaintiff compensatory damages for emotional pain and suffering;

         (d) Awarding Plaintiff an equal amount in double damages/liquidated damages; and

         (e) Awarding Plaintiff costs, and reasonable attorneys’ fees; and

         (f) Granting such other and further relief as this Court deems equitable and just and/or

  available pursuant to Federal Law.

        COUNT II — VIOLATION OF THE MINIMUM WAGE PROVISION OF THE
                         FAIR LABOR STANDARDS ACT

         41.     Plaintiff re-alleges and incorporates herein the allegations contained in paragraphs

  1 through 34 above.

         42.     Plaintiff is entitled to be paid minimum wage of $7.25 each hour worked in each

  workweek.

         43.     Defendant compensated the Plaintiff less than the Federal minimum wage for each

  hour worked in each workweek.

         44.     By reason of the intentional, willful, and unlawful acts of the Defendant, Plaintiff

  has suffered damages plus incurring costs and reasonable attorneys’ fees.

         45.     As a result of Defendant’s willful violations of the Fair Labor Standards Act,

  Plaintiff is entitled to liquidated damages as provided in § 216 of the Fair Labor Standards Act.

         46.     As a result of the Defendant’s violations of the Fair Labor Standards Act, Plaintiff

  has suffered emotional pain and suffering. and therefore seeks compensatory damages to make

  him whole for such damage.

         WHEREFORE, Plaintiff prays that this Court will grant judgment against the Defendant
Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 6 of 8 PageID 6


  as follows:

         (a)    Awarding damages against the Defendant on the basis of Defendant’s willful

  violations of the Fair Labor Standards Act, 29 U.S.C. § 206 et seq. and other Federal Regulations;

  and

         (b) Awarding Plaintiff actual damages in the amount shown to be due for unpaid wages

  and overtime compensation for hours worked in excess of forty weekly, with interest; and

         (c) Awarding Plaintiff compensatory damages for emotional pain and suffering;

         (d) Awarding Plaintiff an equal amount in double damages/liquidated damages; and

         (e) Awarding Plaintiff costs and reasonable attorneys’ fees; and

         (f) Granting such other and further relief as this Court deems equitable and just and/or

  available pursuant to Federal Law.

                           COLLECTIVE ACTION ALLEGATIONS

         47.    As part of their regular business practices, Defendants have intentionally, willfully

  and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice, or policy

  of violating the FLSA on a class wide basis, as described above.

         48.    Although Defendants permitted and/or required Class Members to work in excess

  of forty (40) hours per workweek, Defendants have denied them full compensation for their hours

  worked over forty. Defendants have also denied them full compensation at the federally mandated

  minimum wage rate.

         49.    Class Members perform or have performed the same or similar work as Plaintiff.

         50.    In particular, Plaintiff and Class Members all worked as technicians under the same

  conditions and subject to the same violations of the FLSA.

         51.    Many Class Members regularly work or have worked in excess of forty (40) hours

  during a workweek.

         52.    Class Members are not exempt from receiving overtime pay under the FLSA.

         53.    As such, Class Members are similar to Plaintiff in terms of job duties, pay structure,
Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 7 of 8 PageID 7


  and/or the denial of overtime wages.

         54.     Defendants’ failure to pay overtime compensation required by the FLSA results

  from generally applicable policies or practices and does not depend on the personal circumstances

  of the Class Members.

         55.     The experiences of Plaintiff, with respect to their pay, are typical of the experiences

  of Class Members.

         56.     The experiences of Plaintiff, with respect to their job duties, are typical of the

  experiences of Class Members.

         57.     The specific job titles or precise job responsibilities of each Class Member does not

  prevent collective treatment.

         58.     All Class Members, irrespective of their particular job requirements, are entitled to

  overtime compensation for hours worked in excess of forty during a workweek.

         59.     Although the exact amount of damages may vary among Class Members, the

  damages for Class Members can be easily calculated by a formula. The claims of all Class

  Members arise from a common nucleus of facts. Liability is based on a systematic course of

  wrongful conduct by Defendants that caused harm to all Class Members.

         60.     The Plaintiff and the Class Members held the same job title: technician.

         61.     As such, the class of similarly situated Plaintiff is properly defined as follows:

         All current and former technicians who worked for Defendant at any time
         during the three (3) years before this Complaint was filed up to the present.

                                    JURY TRIAL DEMANDED

         Plaintiff demands a jury trial on all issues so triable.
Case 6:19-cv-00671-CEM-TBS Document 1 Filed 04/09/19 Page 8 of 8 PageID 8


       Dated this 9th day of April, 2019.

                                            Respectfully submitted,

                                            /s/ Carlos V. Leach
                                            Carlos V. Leach, Esq.
                                            Fla. Bar No.: 540021
                                            THE LEACH FIRM, P.A.
                                            1950 Lee Road, Suite 213
                                            Winter Park, Florida 32789
                                            Telephone: 407-574-4999
                                            Facsimile: 833-423-5864
                                            E-mail: cleach@theleachfirm.com
                                            E-mail: yhernandez@theleachfirm.com

                                            Attorney for Plaintiff
